—Order unanimously affirmed with costs. Memorandum: Plaintiffs commenced this action to recover damages for injuries they sustained when their automobile was struck by a police vehicle driven by defendant, a Monroe County Deputy Sheriff. At the time of the accident, defendant was responding to a report of a fight in the vicinity. Defendant moved for summary judgment dismissing the complaint on the ground that he is immune from liability pursuant to Vehicle and Traffic Law § 1104.
Supreme Court properly denied that motion. Defendant failed to establish as a matter of law that he did not act in reckless disregard for the safety of others when he crossed into the turning lane for oncoming traffic and proceeded through a congested intersection at a speed exceeding 50 miles per hour (see, Vehicle and Traffic Law § 1104 [e]; Campbell v City of Elmira, 84 NY2d 505, 510-511; Rouse v Dahlem, 228 AD2d 777). (Appeal from Order of Supreme Court, Monroe County, Fisher, J.—Summary Judgment.) Present—Green, J. P., Law-ton, Doerr, Balio and Fallon, JJ.